DETAILED ACTION
This action is responsive to the following communications: Application filed on April 23, 2021.
Claims 1-14 are pending.  Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 07/22/2021.  This IDS has been considered.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10661396. Although the claims at issue are not identical, they are not patentably distinct from each other because  as follows:


Claims of instant application 17/302127
Claims of US 10661396 B2
1. A collaborative robotic welding system comprising:
a supporting arm for mounting on a support, the supporting arm comprising a first mounting portion and a second mounting portion rotatably coupled to the first mounting portion, the supporting arm extending vertically from the first mounting portion to the second mounting portion;
a yaw rotary actuator operably connected to the first mounting portion and the second mounting portion and configured to rotate the second mounting portion in relation to the first mounting portion about a yaw axis;
a welding arm comprising a third mounting portion rotatably coupled to the second mounting portion of the supporting arm;
a pitch rotary actuator connected between the second mounting portion of the supporting arm and the third mounting portion and configured to rotate the third mounting portion in relation to the second mounting portion about a pitch axis generally perpendicular to the yaw axis;
a safety encoder associated with the pitch rotary actuator and mounted on or near an axle of the welding arm;
a roll rotary actuator connected between the third mounting portion and a torch holder shaft and configured to rotate the torch holder shaft in relation to the third mounting portion about a roll axis generally perpendicular to the pitch axis, the torch holder shaft comprising a torch mounting portion at an end thereof configured for mounting a welding torch; and,
a controller operably coupled to the yaw, pitch and roll rotary actuators and the safety encoder associated with the pitch rotary actuator, and configured to control motion of the torch holder shaft to cause the welding torch to execute a multiple pass spool welding pattern and apply safety control protocols to limit force applied by the pitch rotary actuator based on feedback from the safety encoder associated with the pitch rotary actuator.
1. A welding apparatus comprising:
a repositionable support structure comprising:
a mounting pivoting joint on a moveable support, the mounting pivoting joint configured to provide an overhead mounting point at any desired position within a work area; and,
a collaborative robotic welding system comprising:
a supporting arm attached to an underside of the mounting pivoting joint, the supporting arm comprising a first mounting portion and a second mounting portion rotatably coupled to the first mounting portion, the supporting arm extending downwardly from the first mounting portion to the second mounting portion;
a yaw rotary actuator operably connected to the first mounting portion and the second mounting portion and configured to rotate the second mounting portion in relation to the first mounting portion about a yaw axis;
a welding arm comprising a third mounting portion rotatably coupled to the second mounting portion of the supporting arm, the welding arm extending toward a welding side of the supporting arm;
a pitch rotary actuator connected between the second mounting portion of the supporting arm and the third mounting portion and configured to rotate the third mounting portion in relation to the second mounting portion about a pitch axis generally perpendicular to the yaw axis;
a safety encoder associated with the pitch rotary actuator and mounted on or near an axle of the welding arm;
a roll rotary actuator connected between the third mounting portion and a torch holder shaft and configured to rotate the torch holder shaft in relation to the third mounting portion about a roll axis generally perpendicular to the pitch axis, the torch holder shaft comprising a torch mounting portion at an end thereof configured for mounting a welding torch; and,
a controller operably coupled to the yaw, pitch and roll rotary actuators and the safety encoder associated with the pitch rotary actuator, and configured to control motion of the torch holder shaft to cause the welding torch to execute a multiple pass spool welding pattern and apply safety control protocols to limit force applied by the pitch rotary actuator based on feedback from the safety encoder associated with the pitch rotary actuator.
2. The collaborative robotic welding system of claim 1 wherein the second mounting portion is horizontally offset from the first mounting portion in a first lateral direction, and the third mounting portion is horizontally offset from the second mounting portion in a second lateral direction opposite to the first lateral direction, such that the torch holder shaft is pivotable along an arc that lies substantially within the same plane as the yaw axis.
2. The welding apparatus system of claim 1 wherein the second mounting portion is horizontally offset from the first mounting portion in a first lateral direction, and the third mounting portion is horizontally offset from the second mounting portion in a second lateral direction opposite to the first lateral direction, such that the torch holder shaft is pivotable along an arc that lies substantially within the same plane as the yaw axis.


3. The collaborative robotic welding system of claim 2 wherein the first mounting portion of the supporting arm comprises a flanged member, and the second mounting portion of the supporting arm comprises a pair of opposed supporting arm support plates, a horizontal mounting plate connected between upper portions of the supporting arm support plates, and a vertical mounting plate connected between lower portions of the supporting arm support plates.
8. The welding apparatus of claim 2 wherein the first mounting portion of the supporting arm comprises a flanged member, and the second mounting portion of the supporting arm comprises a pair of opposed supporting arm support plates, a horizontal mounting plate connected between upper portions of the supporting arm support plates, and a vertical mounting plate connected between lower portions of the supporting arm support plates.

4. The collaborative robotic welding system of claim 3 wherein the yaw rotary actuator comprises an electric servo motor mounted on an underside of the horizontal mounting plate and coupled to the flanged member through a first gearbox mounted on a topside of the horizontal mounting plate.
12. The welding apparatus of claim 8 wherein the yaw rotary actuator comprises an electric servo motor mounted on an underside of the horizontal mounting plate and coupled to the flanged member through a first gearbox mounted on a topside of the horizontal mounting plate.
5. The collaborative robotic welding system of claim 4 wherein the pitch rotary actuator comprises an electric servo motor mounted on a first lateral side of the vertical mounting plate and coupled to the third mounting portion through a second gearbox mounted on a second lateral side of the vertical mounting plate opposite to the first lateral side.
13. The welding apparatus of claim 12 wherein the pitch rotary actuator comprises an electric servo motor mounted on a first lateral side of the vertical mounting plate and coupled to the third mounting portion through a second gearbox mounted on a second lateral side of the vertical mounting plate opposite to the first lateral side.

6. The collaborative robotic welding system of claim 5 wherein the third mounting portion of the welding arm comprises a pair of opposed welding arm support plates, and a shaft mounting plate connected between the welding arm support plates.
14. The welding apparatus of claim 13 wherein the third mounting portion of the welding arm comprises a pair of opposed welding arm support plates, and a shaft mounting plate connected between the welding arm support plates.

7. The collaborative robotic welding system of claim 6 wherein the roll rotary actuator comprises an electric servo motor mounted on a rear side of the shaft mounting plate and coupled to the torch holding shaft through a third gearbox mounted on a front side of the shaft mounting plate.
15. The welding apparatus of claim 14 wherein the roll rotary actuator comprises an electric servo motor mounted on a rear side of the shaft mounting plate and coupled to the torch holding shaft through a third gearbox mounted on a front side of the shaft mounting plate.
8. The collaborative robotic welding system of claim 1 comprising a welder control assembly coupled to the supporting arm, the welder control assembly comprising one or more user interface elements operably coupled to the controller.

3. The welding apparatus of claim 1 comprising a welder control assembly coupled to the supporting arm on an operator side generally opposite to the welding side, the welder control assembly comprising one or more user interface elements operably coupled to the controller.

9. The collaborative robotic welding system of claim 8 wherein the welder control assembly is slidably mounted to the operator side of the supporting arm.

9. The welding apparatus of claim 3 wherein the welder control assembly is slidably mounted to the operator side of the supporting arm.

10. The collaborative robotic welding system of claim 1 comprising a sensor assembly attached to an underside of the welding arm, with a sensor cover extending from the welding arm for protecting the sensor assembly.

4. The welding apparatus of claim 1 comprising a sensor assembly attached to an underside of the welding arm, with a sensor cover extending from the welding arm for protecting the sensor assembly.

11. The collaborative robotic welding system of claim 10 wherein the sensor assembly comprises a camera, and wherein a mirror extends from the underside of the welding arm and is positioned to reflect an image of a tip of the welding torch to the camera.

10. The welding apparatus of claim 4 wherein the sensor assembly comprises a camera, and wherein a mirror extends from the underside of the welding arm and is positioned to reflect an image of a tip of the welding torch to the camera.

12. The collaborative robotic welding system of claim 1 comprising a retractable stand extendable downwardly from a bottom of the supporting arm, with a foot attached to a bottom of the retractable stand and laterally offset from the retractable stand such that the foot is aligned with the yaw axis.

5. The welding apparatus of claim 1 comprising a retractable stand extendable downwardly from a bottom of the supporting arm, with a foot attached to a bottom of the retractable stand and laterally offset from the retractable stand such that the foot is aligned with the yaw axis.



13. The collaborative robotic welding system of claim 1 comprising a safety encoder associated with the yaw rotary actuator, wherein the controller is configured to apply safety control protocols to limit force applied by the yaw rotary actuator based on feedback from the safety encoder associated with the yaw rotary actuator.

7. The welding apparatus of claim 1 comprising a safety encoder associated with the yaw rotary actuator, wherein the controller is configured to apply safety control protocols to limit force applied by the yaw rotary actuator based on feedback from the safety encoder associated with the yaw rotary actuator.

14. The collaborative robotic welding system of claim 13 comprising a safety encoder associated with the roll rotary actuator, wherein the controller is configured to apply safety control protocols to limit force applied by the roll rotary actuator based on feedback from the safety encoder associated with the roll rotary actuator.
11. The welding apparatus of claim 7 comprising a safety encoder associated with the roll rotary actuator, wherein the controller is configured to apply safety control protocols to limit force applied by the roll rotary actuator based on feedback from the safety encoder associated with the roll rotary actuator.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846